Case 2:20-cv-00630-JMS-DLP Document 51-3 Filed 01/04/21 Page 1 of 1 PageID #: 1091

                                                                            25

   1   We also know, of course, that Mr. Nur tested positive. And we
   2   have seen the general numbers after the most recent execution,
   3   showing a significant spike with 264 inmates or staff currently
   4   positive at the facility.
   5              There was a suggestion we don't represent anybody
   6   other than these two inmates; and that, the only thing to
   7   consider here is whether or not those two inmates face a risk.
   8   We are, of course, pursuing the lawsuit as a class action, Your
   9   Honor. Obviously, the Court hasn't had an opportunity to take
  10   up any of that, but we are providing on behalf of these two
  11   named Plaintiffs who happen to live in a building where there
  12   are currently 180 positive cases are in a facility, as well as
  13   other inmates within the prison.
  14              We don't represent the general public or members of
  15   the Terre Haute community, but obviously the public has an
  16   interest in preventing the spread of COVID. And the public
  17   interest is a relevant factor in the context of a preliminary
  18   injunction motion.
  19              They say, well, we would have the same legal argument
  20   if they brought in a contracting crew or something else. That
  21   is true. They decided to hold a conference, a prison
  22   conference at FCC Terre Haute, and there was the same risk that
  23   that activity would lead to increased exposure for our clients
  24   and other inmates, then yes, we would have the identical Eighth
  25   Amendment claim.
